ORDER

PER CURIAM.'
Claimant appeals the award of the Labor and Industrial Relations Commission (Commission) modifying the award of compensation by the Administrative Law Judge (ALJ). The ALJ calculated the rate of compensation pursuant to § 287.250.3, RSMo Supp.1992, and the Commission reversed the ALJ’s calculation and awarded compensation calculated pursuant to § 287.250.1(4). We affirm. The Commission’s order modifying compensation is supported by competent and substantial evidence on the whole record; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).